Title: Ezra Stiles: Oration, 5 February 1755
From: Stiles, Ezra
To: 


In September 1753 Yale College conferred on Franklin the honorary degree of Master of Arts (above, p. 58), in absentia, since he was involved in Assembly business in Philadelphia. On his leisurely trip home from Boston in 1755, however, he stopped over in New Haven to visit friends, and Ezra Stiles, knowing of this plan in advance, prepared a Latin oration to honor him. He delivered it February 5. In the printing below four passages omitted from the fair copy but added on the last pages of the manuscript have been silently inserted at the places indicated. A few obvious slips of the pen have been corrected, abbreviated or contracted words have been expanded, and accents and stress marks which Stiles apparently added as helps for oral presentation have been eliminated. Otherwise the text is here reproduced as he left it in his fair copy.
 
[February 5, 1755]
In Gratulatione Nobilissimi et Amplissimi Viri B. Franklini Armig. Pensylvan. De Honoribus suis, Ob Ratiocinia et Inventiones ejus eximias Et insignes In Electricismo: Oratio, Quam ad Illum, In Aula Acadae. Yal. habuit Ezra Stiles, Nonis Februarii. A.D. 1755.
Oratio
Illustrium, Auditores, et Virorum et Rerum gestarum Monumenta referre, omnium Gentium fuit Aetatum atque Locorum. Qui enim Rem quampiam praeclaram peragerunt, Honorem publicum ab Hominibus jure meriti sunt. Tot ideo Orationes Laudatorias saepe exaudivimus, ad Hominum Commemorationes Fama egregiaque Laude clarorum efferendas. Quapropter convenimus hodiemo Die, Coetus hic Academicus, ad debitos solvendos Honores, sacratos Viro, quem nos semper amaturos fore et honoraturos arbitror. Quanquam enim per Orbem Terrae Laudes Benjaminis Franklini Armigeri Pensylvanici celebrantur, nosne sileamus, Auditores? Nosne obmutescimus? nosne Gratitudinem nostram recusamus? Cum illius Fama celebratur ad Indos, Consensuque bonorum omnium, ad Astra Nominis sui Gloria sublata sit, nonne generalem jungemus Hosannam? immo ex Ore Labiisque nostris Laudes Gloriaeque defluent.
Te itaque, Vir amplissime, in hac tot Juvenum erudiendorum Corona, in hoc tot Hominum eruditissimorum Conventu, concelebremus. Tibi gratulemur, petimus, de ingenti Gloriae tuae nuperae Accessu; deque Honoribus, quos merito Jure undiquaque sumis, queiscum coronari gestis. Tuae Laudes Orbem jam inde pervolaverunt: triumphans percurris Mundum, et inter Literatos Telluris, et omnium Gentium Optimates Fama singulari tua versaris.
  Quippe hic Vir, Auditores, mirandas quasdam Naturae Leges, et arcanas adhuc, nuper enucleavit. Stupendam Vim Operationesque tremendas Electricitatis, proprio suo Marte detexit. Hanc Naturae Vim Graeci olim ᾿Ελέκτρον appellarunt. Quae latius clariusque patuit ab Experimentis Hauksbeïanis. De eadem vero maxime ignorarunt Philosophi immo hodierni, donecdum
   
   *1745.

 decem forte Annis inde peractis, cum ad ejusdem Leges investigandas, Experimentis Electricismi se fortiter applicuere. Et quanquam plurima Europaei et quidem miribilia ejusdem Phaenomena ab Experimentis invenerint, tamen de generalibus illius Legibus ferme Nihil didicissent, priusquam ille immortalis Franklinus Philosophus noster americanus, Viam Semitamque Ratiocinii Electrici patefecit, dedit et edocuit. Ope vero Phialis de Muschenbroek, ille demonstravit—Fluidum quoddam aethereale, ab Igni communi, ab Aëre, ab Aqua, immo Luce Solari valde aliud; Aëra tamen ipsum Aquam omniaque Corpora non-Electrica, et forsan non mensuranda Universi Spatia permeare; et Fluxu perenni ac Refluxu secundum Leges quasdam stabilitas permoveri: et in eodem Motum quam celerrime, immo Luce celerius, propagari: Globo Terraqueo nostro, Syderibus planetariis fixisve, quotiscunque demum Massis non-Electricis undecunque per Immensitatem Universi conspersis, quemadmodum tot Fontibus, plena Copia, residere idemque hoc Fluidum, vel Frictione per Se-Electricorum, vel quomodocunque accumulatum, maxima Violentia perrumpi—et displosum ad Massam communem, Aequilibrium petens revelli: praeterea abundantius per Aequora dissupari, Fluctibus nocturnis scintillare, et Exhalationibus, inter Nubes, praesertim aequoreas, advehi: idemque vehementer a Cuspidibus attrahi, Metallis Fluidisque omnigenis transmitti; ideoque Copia abundanti, a Terra et ab Aequore, e Navium Malis, e Turribus Templorum radiatis, conicisque ubicunque Arborum Culminibus cuspidatis, ad Caelum Nubesque onerandas provehi: quas inde Nubes, Nimborum Vi et Gravitate Electrica ad se per Aethera adnavigantes, Montesve Turresve, Arboresve demum retro petentes, Se Explosione incredibili deonerari, aut vacuas transvolantes raptim adimpleri—cum Caeli statim horrent, scintillant atque clangunt.
Phaenomena haec tremenda non tantum explicuit, sed eorum Vires, ne noceant, depellere docuit: et monstravit uti fatale hoc Fluidum a Cuspidibus ferreis, innoxium e Nubibus dehauriatur. Unde Templa, Domicilia, Naves, et Vita Animalium a Tonitru Fulgureque salventur.
Praeterea Aurorae Borealis Phaenomenon, ab iisdem Principiis electricis explicavit. Ventorumque Tropicorum Causas monstravit, et Tempestatum et Typhonum Theoriam dedit peringenuam. Qualis igitur quantusque sit Philosophus hic noster, cui vel Venti cedunt? qui eorum Cursus rapidosque Volatus arctissimis Legibus coerceri edocuit, qui Caelum scandit, in Altum se effert, et Nubes Nubiumque Armamenta coercet, dirosque eorum Clangores depellit? Plaudite Gens Hominum, et Hymnos Gratitudinis psallite almo Numini Supremo, pro novo hoc nostro de Caelis misso Conservatore! Universi Vos Adamitarum Cohortes, Maecenatem vestrum aspicitote! Virum, qui Viam Salutis tranquillae patefecit aspicite et admireminor! Quomodo Laudes tuas ennarrem, o Frankline! quommodo alloquemur! quibus Verbis affabimur? o Decus humani Generis ingens atque dulce! Dicamne de aureo illo Honoris Emblemate,
   
   †The Golden Medal—the Bounty of Sir Godfrey Copley. 1753.

 quod nuper accipisti, a Regia Societate Londinensi collato; Orationeve de te laudatoria, inter Palmam illam nobilem conferandam, ab honorato et praenobili Viro, Domino De Macclesfield, erudito ejusdem Societatis Praeside, perorata? Quidve dicam de insigni Honoris Pignore e Galliae Principe nuper transvecto? Ecce per Orbem universum, Laudes undecunque agglomerantur tuae! Nos etiam, cum Sorore nostra Cantabria Gratias quoque addimus; majores quamvis jure merearis, quantas tamen de Nobis, de Patria tua accipere queas. Vides ideo, Vir nobilissime, quam de Inventione tua, deque Auctore ejus illustri, egloriamur.
Literae autem, Auditores, et Literarum Maecenates, nuper tantummodo inter haec Deserta, Solitudines hasce americanas extitere. Quapropter tantopere cum hoc Homine delectamur, quippe inter Literatos Nostrates Princeps adstat. Cum vero Literae ab Europa advectae, Atlanticum transvolavere primo, Infantuli fuimus diu; nunc autem Viri adstamus, immo magni, in Te gloriantes, o Philosophiae Princeps. Nec dubitamus quin cito Newtonos, Halleios, Berkeleios, Lockeiosque habuerimus. Nam si modo quis Americam perspiciat, praesertim anglicanam, bonarum Artium Studia, Scientias liberalesque Disciplinas, non mediocri Fructu inter nos excoli et efflorere viderit. Jam modo Winthropiis,
   
   ‡Johan. Winthrop Math. et Phil. Profess. Coll. Harv.

 Kennersleisque, caeterisque Maecenatibus Literariis gloriari coepimus. Nosque reconditis in Artibus, earumque Mysteriis profundis Europaeis statim superaturos, audacter vaticinor. Quis enim non facile vidit?
Jam redit et Virgo, redeunt Saturnia Regna. Virg.
. . . . . . . .Nubem Electricitate pellente
Claustra patent Caeli, Rerumque immobilis Ordo. Hallei &c.
En quam late Jubaribus suis splendescens, inter Provincias hasce, Barbarorum olim Solitudines, Scientia percurrit? Academiam quam illustrem Praeses eruditus Holyoke praeest et regit? Literas etiam nos Yalenses ingenuasque Artes amamus, et Laureatos earum Honores ambimus sub eruditis Institutis Reverendi Domini Thoma Clap Praesidis honorati nostri. Et expectamus, cum Academia Neo Eboracensis illustris fiet Praeside doctissimo Johnson; uti modo floret Neo Caesariensis, Praeside literato Burr. Ad Philadelphiam, suavi Voluptate nuper conspeximus celebrem florentemque Academiam, cujus Curatorum Praeses est, quem hoc publico More honoramus Jure honorandus Franklinus. Sin ulterius tenderemus inter Virginios, ad Civitatem de Williamsburg, Academiam Gulielmi Mariae videamus docto Praeside Gulielmo Stith adornatam. Inter Insulas Caribbeanas, apud Barbadoes viget Collegium de Coddrington. Ut praetermittam caeteras Academias in America, inter Provincias Gallicas et Hispanienses, adlocatas, illas nempe ad Quebec et Quito positas. Sed de hisce satis. Videtis ideo, Auditores, de Literarum Gloria Americana, Egoquam non male vaticinor.
Per varias Mundi Regiones et variis Saeclis, Viri quantumvis pauci, insignes tamen nonnulli extitere ceu Caelitus demissi ad Humanitatem Artesque excolendas. Et si Majores nostri Pixidis Nauticae Inventorem, Artisque Typographiae, si Mathesis et Philosophiae Experimentatis Cultores, et qui Planetarum et Astrorum Leges investigarunt summis prosequendos Honoribus judicaverunt— nonne hunc Virum Patriae suae Orbisque Terrae Laudibus coronabimus? O fortunate Vir, qui Genus humanum beando, Famam benevolam tuam dissuparis ad Indos. Inter Germannos, inter Gallos, inter Britannos, ad Italiam, immo per universam Remp[ublicam] Literarum, Palmam nobilem sustulisti. Namque Virga tua Cuspidata immortalem Tibi Gloriam acquisivit. Quoties enim, vel ubicunque Terrarum, Caeli Fulgure scintillant, et Tonitrua terribilia evomunt, toties cuncta Gens Hominum Franklino benedicent, qui caelitus edocuit uti fatale Lethum inter Nubes incassum volitaret, donec a Cuspidibus suis ferreis innoxium delabatur, nisi Nubes negativi se habent (ut aiunt hujus Artis Amatores); unde Virgis hisce ferreis, Electricitatis Aestus, aut e Nubibus in Terra, vel e Terra in Nubibus fluent libere atque refluent. O mirabunda Inventio! ad acerrimi Ingenii Acumen, vel a Deo detecta! ad tremendos Impetus Tonitru depellendos; unde Domicilia nostra, Tecta et Delubra, et Templorum Turres radiatae, Vita denique omnium, Nos, Conjuges, Liberique nostri, e Nubium Clangoribus perhorrendis, tremendoque Caelorum Armamento salvi eripimur, salvique servamur. Nec tremimus dum Caeli coruscantes horrent, sed grandi et augusta quadam Voluptate Scintillationes eorum spectamus, et Armorum caelestium Sonitus a Polo resonantes reboantesque audimus; dummodo serenum fit Aether, tranquillant omnia, et omnia rident.
O Machina simplicissima! cujus Ope, non Mulierculae imbelles pavidaeque tantum, sed Viri immo fortes (ut Nihil dicam de Leonibus, fortissimisque Animalibus, quae Tonitruum Clangoribus manifeste conturbantur et horrent) a periculosis Tempestatibus conservarentur: Nosque e mediis Naturae Convulsionibus, Deum, O. M. adoremur, et almo Franklino benedicemus atque avemus.
Neque Philosophus tantum sit noster Maecenas, Auditores, sed Patriae suae quam fidelis Amator? Quanta Sagacitate discernit, et quanta Fide ejus Emolumento consulit? Ad Millennium beatum Memoria tua, o Vir nobilissime, (quivis enim Vir dignus, est nobilis) caste advenerit; et inter Posteros jam inde perpetuo memoretur Nomen tuum, Tempus donec ipsissimum fieri cessabit. Quantam, ecce quantam, et quam latam, et quam diuturnam, Gloriam vero aeviternam acquisivisti! Non enim brevibus hisce Vitae humanae Spatiis, vel Mundi ipsius Saeclis Periodisve terminabitur; sed dehinc longissime spectat, immo ad caeteras Mundi Moralis Regiones, per ingentes, et innumeros, alterioresque altissimosve Intelligentum Ordines, denique per Saecla eterna revirebit. Ad alios Mundos noster nuper Newtonus forsan, Gabrielve Meritas Franklini Laudes canet et resonabit. Fere audire videor quempiam ex Ordinibus Heroüm immortalium easdem enarrantem, et Eloquio caelesti exornantam. Et ab Angelis cani ac celebrari nonne gestit Cor tuum, nonne exultat Animus tuus, o alme Hominum Conservator! Nonne video Vultu tuo, hanc Gloriae futurae Praelibationem? immo Triumphos immortales anticipantem video! Nec dubito, inter caelestes Choros quin celebratur vel parvula Gloria inferiorve Virtus Intelligentium, e Regionibus Mundi Moralis remotissimis (ex Ubicunque per Dei Dominium) advecta. Per immensum Universi Theatrum, quicquid hic et inde praeclare actum, Laudatione merita denarretur credimus. Nec sumus Progenies tam ignobilis aut inanis quemadmodum desuper de nobis Nihil curetur, aut ab almo Naturae Parente derelinquamur. Jure ergo credamus Deum, et Nos, et Nostri minutissimos, et Singulorum Gloriam vel parvulam adnotaturum: nec clarorum Merita Virorum patefacta, ab Incolarum Notitia Superum ac Laudatione evanitura arbitror.
Volat autem, quam celere volat, Vitae hujusce Curriculum? Et quam breve volat Vitae hujus Curriculum? Quam inanes ergo terrenae Gloriarum ϕλογϵς. Regiones ad alias, et altiores jucundioresque Scenas cito migratum iveris: ubi cum perveneris, quantillos et quam parvulos Hominum cunctarum Gentium Honores videris? Inter Acclamationes totius Mundi moralis, et Triumphos generales, quam exigui fient? Aureum illud Honoris Emblema, quo nuper decoraris, Musarumque Laurus, et Gratulationes omnium Gentium, en quam evanescent! Puerorum Nugae videbuntur aemulatoriae, et Ineptiae futiles. Gaudia autem stabiliora, e largiori Fama et magis diuturna provenient. Jure aveas quantumvis amplissimam humani Generis Benevolentiam; tamen beandis Hominibus, largioris Gloria Amplitudine, Incendiis et Dulcedine, et Honoribus numquam finiendis animeris.
Gratulationes ideo, Vir optime, nostras de tuis accumulatis Honoribus, in bonam Partem de Nobis accipias petimus. Gratas quoque reddimus hasce publicas, ob peramplam tuam erga Academiam nostram Generositatem, praesertim Donatione Apparatus Electrici tui. Salve demum, o Philosophorum Princeps, plurima tibi Praemia, plurimos Honores, plurimamque Gloriam exoptamus.
Habita in Aula acad. Yalensis Feb. 5. 1755.
